Exhibit 10.3
AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 2, dated as of September 3, 2010 (the “Amendment”), is
to the Employment Agreement, dated as of February 25, 2008, as amended (the
“Agreement”), by and between GAYLORD ENTERTAINMENT COMPANY, a Delaware
corporation having its corporate headquarters at One Gaylord Drive, Nashville,
Tennessee 37214 (the “Company”), and DAVID C. KLOEPPEL, a resident of Nashville,
Davidson County, Tennessee (“Executive”).
WITNESSETH:
     WHEREAS, the Company and Executive have heretofore entered into the
Agreement, as amended by Amendment No. 1 thereto dated as of February 4, 2010;
and
     WHEREAS, the parties wish to modify certain provisions of the Agreement to
eliminate a gross-up payment relating to amounts that constitute an excise tax
payment pursuant to Section 4999 of the Internal Revenue Code; and
     WHEREAS, the Company and Executive wish to make other modifications to
reflect the understandings between the parties.
     NOW, THEREFORE, in consideration of the continued employment of the
Executive by the Company, the agreements made herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree to amend the Agreement as follows:
     1. Section 6(e) of the Agreement is hereby amended by changing the words
“two (2)” to “one (1)” in clauses (i) and (ii); (ii) by omitting the sentence of
Section 6(e) concerning a Restricted Stock Unit Grant, that reads “In addition,
Executive shall also be entitled to a pro rata share of his Restricted Stock
Unit Grant under the 2008 Long Term Incentive Plan in the event the performance
targets for such award are eventually satisfied on February 4, 2012 or the award
is otherwise vested via change of control or otherwise (for example, if
Executive were terminated two years into the four-year cliff vesting period,
then Executive would receive fifty percent (50%) of the award if eventually
earned).”, which sentence shall be of no further effect; and (iii) by adding the
following sentence to the end of Section 6(e):
     In addition, upon the termination of Executive’s employment hereunder by
the Company Without Cause or by Executive for Good Reason, as consideration for
the Executive’s compliance with the Restrictive Covenants in Section 9(c)
hereof, Executive shall be entitled to: (i) the payment of one (1) times
Executive’s Base Salary for the year in which such termination shall occur; and
(ii) payment of one (1) times Executive’s Annual Bonus for the preceding year.
     2. Section 7(b) of the Agreement is hereby amended by changing the words
“three (3)” in clauses (i) and (ii) to “two (2)” and adding the following
sentence at the end of Section 7(b):

 



--------------------------------------------------------------------------------



 



     In addition, in the event that within one (1) year following a Change of
Control the Company terminates Executive Without Cause or Executive terminates
employment for Good Reason, as consideration for compliance with the Restrictive
Covenants in Section 9(c) hereof, upon such termination Executive shall be
entitled to: (i) the payment of one (1) times Executive’s Base Salary for the
year in which such termination shall occur; and (ii) the payment of one
(1) times Executive’s highest Annual Bonus for the preceding three years.
     3. Section 8 of the Agreement, “Excise Tax Reimbursement,” is hereby
omitted and shall be of no further effect. Section 8 shall hereafter be entitled
“Reserved.”
     4. Article 14 of the Agreement shall be amended by adding the following as
Section 14(k) thereof:
     14(k) Section 409A Compliance. Notwithstanding any provision of this
Agreement, the intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted to be in compliance
therewith or exempt therefrom.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Employment Agreement to be duly executed as of the date first above written.

            GAYLORD ENTERTAINMENT COMPANY
      By:   /s/ Carter R. Todd         Carter R. Todd, Executive Vice President 
              EXECUTIVE
      /s/ David C. Kloeppel       David C. Kloeppel         

3